Citation Nr: 1521290	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for asthma, to include as due to recurrent bronchitis and/or chronic sinusitis.

2. Entitlement to an initial compensable disability rating for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1978 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records from the Salisbury VA Medical Center (VAMC) and Winston-Salem VA Outpatient Clinic dated in November 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for a disability of the right index finger, to include residuals of a fracture, has been raised by the record in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the March 2015 hearing before the Board, the Veteran's representative indicated there are outstanding relevant private treatment records, particularly records from Dr. S.C., a family practitioner, dated in 2011 and 2013.  Further, in a September 2010 VA Form 21-4142, Authorization and Consent to Release Information, the Veteran indicated he has received treatment at the New Bern Family Practice Center from May 1996 to September 2006 for his asthma and bronchitis; however, only one treatment record, appearing to be from January 2006, is associated with the evidentiary record.  A February 2010 VA treatment note indicated that the Veteran received treatment for his asthma at the Wake Forest University Baptist Medical Center in February 2010; however, this treatment record is not associated with the evidentiary record.  In the Veteran's January 2010 claim, he also identified private treatment at the Forsyth Medical Center Hospital from September 2004 to September 2006, and treatment with Dr. C. at Aegif Prime Ridge Family Practice from March 2008 to January 2010; however, treatment records from all of these providers for these time periods are not currently of record.  Further, a February 2010 VA primary care note indicated the Veteran received care from a private primary care physician, as well as a private pulmonologist.  A November 2012 VA primary care note stated that the Veteran continues to be followed by a private primary care physician for his asthma.  On remand, the AOJ should make appropriate efforts to obtain all outstanding private treatment records.

At the March 2015 Travel Board hearing, the Veteran's representative also indicated that the Veteran had recently been examined at the Winston-Salem VAMC in 2014.  VA treatment records associated with the evidentiary record date only up to November 2012.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran contends that his current asthma began during his active duty service, or, in the alternative, that it is related to his service-connected bronchitis and/or sinusitis.  See, e.g., March 2015 Travel Board hearing testimony.  As the theory of secondary service connection has been raised, on remand the AOJ should afford the Veteran proper VCAA notice regarding secondary service connection claims.

The Veteran's treatment records include a diagnosis of bronchial asthma, as well as treatment for acute bronchitis and/or asthma exacerbations.  See, e.g., December 2006 VA primary care note (personal medical history of bronchial asthma for 10 to 15 years, assessment of acute bronchitis and bronchial asthma); January 2006 New Bern Family Practice Center treatment note (assessment of bronchitis/asthma).  However, upon VA examination in August 2010, the VA examiner only opined as to whether the Veteran's current asthma began during active duty service.  The examiner did not opine as to whether the Veteran's current asthma could otherwise be related to his active duty service, or whether the Veteran's current asthma could be caused or aggravated by his service-connected bronchitis and/or sinusitis.  Therefore, on remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current asthma, to include the theory of secondary service connection.

Finally, as the Board finds that a new examination is necessary with regard to the Veteran's claim of service connection for asthma, and as the VA examiner is asked to consider any relationship between the Veteran's asthma and his service-connected sinusitis, on remand the VA examiner should also determine the current manifestations and severity of the Veteran's service-connected sinusitis.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should ask the Veteran to identify all private treatment related to his bronchitis, asthma, and/or sinusitis since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records, to include complete treatment records from Dr. S.C., a family practitioner; the New Bern Family Practice Center; the Wake Forest University Baptist Medical Center in February 2010; the Forsyth Medical Center Hospital; Dr. C. at Aegif Prime Ridge Family Practice; and any and all private primary care physicians and pulmonologists.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after all records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the nature and etiology of his asthma, as well as the current manifestations of his service-connected sinusitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current asthma was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's contentions that his asthma was diagnosed during service, that he was prescribed an inhaler during active duty service, and that his asthma has continued since service.  See, e.g., March 2015 hearing testimony.

The examiner should also specifically address the December 2006 VA primary care note, which stated that the Veteran was known to have bronchial asthma for 10 to 15 years.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's asthma was caused by the Veteran's service-connected bronchitis and/or sinusitis?

The examiner should specifically address the Veteran's contentions that his current symptoms are more asthmatic, and that his bronchitis has probably changed more effectively to a bronchial asthma.  See March 2015 hearing testimony.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's asthma is aggravated by the Veteran's service-connected bronchitis and/or sinusitis?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

d) The examiner is asked to determine the current manifestations and severity of the Veteran's service-connected sinusitis.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report complies with the Board's remand instructions.

6. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


